DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Comment
Examiner called applicant on 3/21,2022 leaving a voicemail offer to correct claims 3 and 5 using an examiners amendment.  However, the call was not returned.  In order to expedite prosecution, examiner files this Non-Final Rejection.

Claim Objections
Claim 3 is objected to because of the following informalities:  in line 5, the claim recites the airflow without proper antecedent basis.  Examiner suggests an airflow.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  in line 5, the claim recites the airflow without proper antecedent basis.  Examiner suggests an airflow.  Appropriate correction is required.

Allowable Subject Matter
Claims 1, 2, and 9-24 are allowed.
Claims 3-9 are objected to.  Please see above objections of claims 3 and 5.

Reasons for Allowance
Claims 1, and 13 includes allowable subject matter because prior art could not be found to disclose controlling a clothes care apparatus heat exchanger and at least one blower fan by comparing the internal humidity with the external humidity when the internal temperature and the internal humidity satisfy a predetermined condition which allows the dryer to make use of outside drying air, under appropriate conditions, to save energy.  The closest prior art found was KR20050050301A which includes bringing outside air into the drum to effect drying, or Bisaro (US 10,100,460) which discloses using external humidity to control the heat pump of a dryer.  However, neither prior art reference discloses or teaches the above required limitation with all of the limitations of independent claims 1 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762